                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

DANIEL VASSER and
CHRISTINE JOHNSON                                                                    PLAINTIFFS

v.                               Case No. 2:18-cv-00157 KGB

MARVIN COOPER                                                                      DEFENDANT

                                             ORDER

       On August 9, 2019, the Court entered a Show Cause Order ordering plaintiffs Daniel

Vasser and Christine Johnson to file a written response within ten days from the entry of that Order

to show cause why the Court should not dismiss without prejudice this litigation for lack of

prosecution (Dkt. No. 13). The Court advised Mr. Vasser and Ms. Johnson that their failure to

respond to the Show Cause Order may result in the dismissal without prejudice of this lawsuit for

lack of prosecution (Id.). Mr. Vasser and Ms. Johnson failed to file any response, formally or

informally.

       As of the date of this Order, Mr. Vasser and Ms. Johnson have not complied with the

Court’s Order from August 9, 2019. Accordingly, defendant Marvin Cooper’s motion to compel

is denied as moot (Dkt. No. 9). The Court dismisses without prejudice this action.

          So ordered this 13th day of September, 2019.


                                                          ________________________________
                                                          Kristine G. Baker
                                                          United States District Judge
